 

‘Case 7:20-cr-00518 Document1 Filed on 02/15/20 in TXSD Page 1 of 1

United States Dj
trict Court
Southern Distrie ct Of
T
FILED oxas

 

AO H éRer AOI] Coissinal Canggtaiat

United States District Court

SOUTHERN ‘DISTRICT OF TRKAS.
McALLEN DIVISION

FEB T 5 2009
David J. Bradley, Clerk

 

UNITED STATES OF AMERICA
Vv. CRIMINAL COMPLAINT
_Panfilo Rosales-De Leon
Case Number: M-20-0440-M

1AE YOR: 7985
Mexico
(awe and Address af Defendawa

I, the. undersigned complainant being duly swom state the following is true and correct.to the best of my
knowledge and belief. On or about February 14, 2020 in Starr County, in.

the __ Southern District of __ Temas
(Track Statutory Language of Offense).
being then and there an alien who had previously been deported from the United States to Mexico in pursuance-of law, aad therealter

was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary of -
Homeland Security, not ther etofore having consented toa reapplication by the defendant for admission i into the United States;

in violation of Title _8 _. United States Code, Section(s) 1326 {Felony}
1 further state that I am a(n} Border Pat Patrol Agent. and that this complaint is based on. the :
following facts:

.Panfilo Rosales-De Leon was encountered by Border Patrol Agents near Roma, Texas on February 14,2020, The investigating agent
‘established that the defendant was an undocumented alien and requested record checks. The defendant claims to have legally eritered
‘the United States on February 14, 2620, near Roma, Texas. Record cheeks revealed the defendant was. formally deported/excluded from
the United States on May 17,2019 through Laredo, Texas. Prior to  deportation/exelusion the defendant was instructed not to return to
the United States without permission fram the U.S. Attorney General and/or the Secretary of Homeland Security, On April-12, 2019, the
‘defendant. was convicted of $ USC 1326 INegal Re-Entry and sentenced to three (3) months coitfinement,

| declare under penalty of perjury that the statements in this complaint are true and correct. Executed on February 15, 2020.

Continued on the attached sheet and rnade.a part of this complaint: [ |¥es [x]No

“Submitted by reliable electronic means, swornte and attasted to

telephonically per Fed, R. Cr. P. 4.1, and probable cause found-om fS/ Annjeri Skarboszewski

 

  

Signature of Complainant |
February 15, 2020

? Annjeri Skarboszewski
Z ° Sop Printed Nama of Complainant
Date —

J.ScottHacker , U.S. Magistrate Judge _Af of P~____

Name and Title of Judicial Officer : : , , Sign ot Judicial Officer

 
